Citation Nr: 0033217	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
determined that the appellant was ineligible for VA benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is not shown to have had active military, 
naval or air service, or service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§  3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case essentially contends that he had 
service during World War II that should qualify him for VA 
benefits, including nonservice connected pension benefits.  
More specifically, in his application for VA benefits he 
relates that he had military service with Company A, 1st 
Battalion, 96th Infantry Regiment between July 1943 and June 
1945.  In support of this contention the appellant has 
submitted a statement dated in September 1979 from the 
Philippine Veterans Affairs Office.

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
VA laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits, but only if the alleged service is documented or 
verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 101; 38 C.F.R. §§ 3.9, 3.203.  Further, service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In addition, although nonservice-connected pension benefits 
are generally available to qualifying veterans of a period of 
war, 38 U.S.C.A. § 1521, Congress has not made such benefits 
available to individuals with service before July 1, 1946, in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States.  Such 
service is deemed not to have been active military, naval or 
air service for VA benefit purposes except for benefits under 
the National Service Life Insurance program, benefits under 
Chapter 10 of Title 37, and benefits under Chapters 11, 13 
and 23 of Title 38.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  

In this case, the United States service department has 
certified that the appellant did not have valid military 
service for purposes of eligibility for VA benefits.  In a 
February 1999 response from the United States Army Reserve 
Personnel Center (ARPERCEN), the service department that 
maintains records pertaining to Philippine service personnel, 
to the RO's Request for Information pertaining to the 
appellant's husbands service, ARPENCEN certified that:  
"Subject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  As the 
United States Court of Appeals for Veterans Claims noted in 
the Duro case, it is clear from the provisions of 
38 C.F.R. § 3.203 that VA has made service department 
verification a requirement for establishing that a VA 
claimant, or the individual upon whose service a claim is 
made, served in the U.S. Armed Forces, or in this case, in 
the Philippine Commonwealth Army in the service of the U.S. 
Armed Forces.  The Court concluded that, "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 
2 Vet. App. at 532.  

If the appellant believes that the certification from the 
service department is in error, however, his recourse is with 
the service department.  See Harvey v. Brown, 6 Vet. App. 416 
(1994).  Accordingly, in the absence of appropriately 
verified service of the appellant for VA purposes, basic 
eligibility for benefits has not been established and the 
appeal must be denied.  

One last matter, on November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," Pub. L. No. 
106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126), which broadly defines VA claimants, modifies 
the circumstances under which VA's duty to assist claimants 
applies, and provides how that duty is to be discharged.  The 
Board is satisfied in this case that the request to ARPERCEN 
and the response from this governmental agency meet any 
requirements for VA assistance in connection with this claim 
under the recent legislation.  The Board concludes that any 
further assistance in seeking verification of qualifying 
service at this time would be futile.  


ORDER

The appeal is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

